DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant filed claims 1-20 of US application 17/388,740 on 7/29/21. On the same day, applicant filed a preliminary amendment wherein claims 1-20 were cancelled and claims 21-40 were newly added. Accordingly, claims 21-40 are presently pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/23/22 failed to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. This is because applicant failed to include an original language copy and English language translation of the Bauer et al. (DE 102007052162 A1) (“Bauer”) reference. Nevertheless, examiner has independently searched and attached an original language copy and translation of the Bauer reference herein and reviewed them.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-40 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20, respectively, of copending Application No. 16/874,810 (reference application). The respective claims contain identical language and scope, with the only difference being the claim numbers used. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 21 and 33 of this application include limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a bias member configured to bias” in claims 21 and 33
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a bias member”: applicant discloses that the bias member may be a coil spring or other resilient member which physically biases another member (i.e., a pedal) by pushing it away from a base member (See at least paragraphs [0016] and [0054] in applicant’s specification). This is adequate structure to perform the claimed functions, so no 112(b) rejection is given.
Since no 112(b) rejection is given on the basis of this 112(f) interpretation, no further action is required on the part of applicant with respect to this 112(f) interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 32, applicant recites the limitation, “a frequency that ranges from about 50 MHz to about 2 GHz” (emphasis added). However, the use of the word “about” renders the claim indefinite by making the metes and bounds of the frequency range unclear. Therefore, the claim is rendered indefinite. In order to resolve this indefiniteness, examiner recommends that applicant remove both instances of the word “about” from the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting a radio frequency characteristic of a bias member (i.e., a conductive spring in a pedal assembly) and determining a position of a first member relative to a second member based on the radio frequency characteristic of the bias member (i.e., determining a pedal position based on the frequency characteristic of the conductive spring). This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 40, applicant recites A method for sensing a position of a first member relative to a second member, the method comprising: 
applying a radio frequency signal to a bias member that is configured to bias the second member relative to the first member; 
detecting a radio frequency characteristic of the bias member; and 
providing one or more signals indicative of a position of the first member relative to the second member based on the radio frequency characteristic of the bias member.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting a radio frequency characteristic of a bias member (i.e., a conductive spring in a vehicle pedal assembly) and determining a position of a first member relative to a second member based on the radio frequency characteristic of the bias member (i.e., determining a pedal position based on the frequency characteristic of the conductive spring). (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. For example, a user may mentally determine (i.e., based on a lookup table, recorded information, or prior knowledge) a radio frequency characteristic of a conductive spring in a vehicle pedal assembly which has a particular radio frequency signal applied to it, and mentally  (i.e., based on the lookup table, recorded information, or prior knowledge) determine what the pedal position of the vehicle pedal is based on this radio frequency characteristic. Furthermore, the step of applying the radio frequency signal to the bias member is simply outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-29, 33-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (DE 102007052162 A1), hereinafter referred to as Bauer. An English translation of Bauer, which uses the same paragraph numbers as the original and is cited in these rejections, is included by examiner as part of this application file.
Regarding claim 21, Bauer discloses A position sensor system (See at least Fig. 2 in Bauer: Bauer discloses that, in a measuring device 26 of a vehicle accelerator pedal, the turns 28, 30 of the coils 32, 34 are compressed, which changes the inductance L of the coils 32, 34 and in turn leads to a change in the resonant frequency fR of the resonant circuits 40, 42, which can be converted by the evaluation device 44 into a signal dependent on the extent of the relative movement of the pedal [See at least Bauer, 0030]. Also see at least Fig. 1 in Bauer: Bauer discloses that the pivoting movements of the accelerator pedal lever 2 relative to the bearing block 4 are converted into an electrical signal by a measuring device 26 [See at least Bauer, 0025]) comprising: 
a first member (See at least Fig. 1 in Bauer: Bauer discloses that the pivoting movements of the accelerator pedal lever 2 relative to the bearing block 4 are converted into an electrical signal by a measuring device 26 [See at least Bauer, 0025]); 
a second member movable relative to the first member (See at least Fig. 1 in Bauer: Bauer discloses that the pivoting movements of the accelerator pedal lever 2 relative to the bearing block 4 are converted into an electrical signal by a measuring device 26 [See at least Bauer, 0025]); 
a bias member configured to bias the second member relative to the first member (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 is supported in relation to the bearing block 4 by, for example, two coil springs 12, 14 arranged in parallel planes [See at least Bauer, 0022]); and 
radio frequency circuitry configured to apply a radio frequency signal to the bias member (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. It will be appreciated by anyone of ordinary skill in the art that 55 MHz falls within the frequency range of radio waves) and provide one or more signals indicative of a position of the first member relative to the second member based on a radio frequency characteristic of the bias member (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]. It will be appreciate that +10% from 55 MHz is still a radio wave frequency. It will further be appreciated that Bauer therefore quantifies, using the digital-to-analog converter, an output signal representing the pedal position based on the new resonant frequency following pedal actuation).

Regarding claim 22, Bauer discloses that The position sensor system of claim 21, wherein the bias member is coupled to each of the first member and second member (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 is supported in relation to the bearing block 4 by, for example, two coil springs 12, 14 arranged in parallel planes [See at least Bauer, 0022]).  

Regarding claim 23, Bauer discloses The position sensor system of claim 21, wherein the bias member is configured to bias the second member away from the first member (See at least Fig. 1 in Bauer: Bauer discloses that when accelerator pedal lever 2 is actuated, the support arm 18 moves away from the stop 24 and tensions the coil springs 12, 14 via the pressure element 20, which then exert a spring force on the accelerator pedal lever 2 in the opposite direction to the actuating force [See at least Bauer, 0024]).  

Regarding claim 24, Bauer discloses The position sensor system of claim 21, wherein the second member is pivotally coupled to the first member (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 can be pivoted about a pivot axis 10 in relation to the bearing block 4 [See at least Bauer, 0022]).  

Regarding claim 25, Bauer discloses The position sensor system of claim 21, wherein the bias member comprises a coil spring (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 is supported in relation to the bearing block 4 by, for example, two coil springs 12, 14 arranged in parallel planes [See at least Bauer, 0022]).  

Regarding claim 26, Bauer discloses The position sensor system of claim 21, wherein the radio frequency circuity comprises a radio frequency generator electrically coupled with the bias member at a first location of the bias member and configured to apply the radio frequency signal to the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. It will be appreciated by anyone of ordinary skill in the art that 55 MHz falls within the frequency range of radio waves).

Regarding claim 27, Bauer discloses The position sensor system of claim 26, wherein the radio frequency circuity comprises a spectrum analyzer electrically coupled with the bias member at the first location of the bias member and configured to detect the radio frequency signal reflected by the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]).

Regarding claim 28, Bauer discloses The position sensor system of claim 27, further comprising a splitter having a first port, a second port, and a third port, and wherein the first port is connected to the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that At least some of the windings of the helical springs 12 , 14 each form a magnetic coil 32 , 34 which, together with at least one capacitor 36 , 38 , forms an oscillating circuit 40 , 42 in each case [See at least Bauer, 0026]. It will therefore be appreciated that circuits 40 and 42 connect to springs 12 and 14, respectively), and wherein the second port is connected to the frequency generator (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. It will therefore be appreciated that each of these circuits is connected to one of these sources. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. It will therefore be appreciated that each of the voltage sources is a frequency generator), and wherein the third port is connected to the spectrum analyzer (See at least Fig. 2 in Bauer: Bauer discloses that circuits 40 and 42 are connected to evaluation device 44 via the amplifiers 62, counters 56, clock generator 54, and digital-to-analog converter 58 [See at least Bauer, 0033]) such that each of the frequency generator and spectrum analyzer are electrically coupled with the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. Bauer further discloses that circuits 40 and 42 are connected to evaluation device 44 via the amplifiers 62, counters 56, clock generator 54, and digital-to-analog converter 58 [See at least Bauer, 0033]. It will therefore be appreciated that both the voltage source and evaluation device are electrically coupled to circuits 40 and 42).

Regarding claim 29, Bauer discloses The position sensor system of claim 21, wherein the radio frequency circuity comprises a spectrum analyzer configured to detect an amplitude of a reflected radio frequency signal reflected by the bias member (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]. It will be appreciated that the voltage swing is a peak-to-peak amplitude of the analog signal outputted by digital-to-analog converter 58 for processing by evaluation device 44).

Regarding claim 33, Bauer discloses A position sensor system for a vehicle pedal (See at least Fig. 2 in Bauer: Bauer discloses that, in a measuring device 26 of a vehicle accelerator pedal, the turns 28, 30 of the coils 32, 34 are compressed, which changes the inductance L of the coils 32, 34 and in turn leads to a change in the resonant frequency fR of the resonant circuits 40, 42, which can be converted by the evaluation device 44 into a signal dependent on the extent of the relative movement of the pedal [See at least Bauer, 0030]. Also see at least Fig. 1 in Bauer: Bauer discloses that the pivoting movements of the accelerator pedal lever 2 relative to the bearing block 4 are converted into an electrical signal by a measuring device 26 [See at least Bauer, 0025]) comprising: 
a base member (See at least Fig. 1 in Bauer: Bauer discloses that the pivoting movements of the accelerator pedal lever 2 relative to the bearing block 4 are converted into an electrical signal by a measuring device 26 [See at least Bauer, 0025]); 
a pedal member movable relative to the base member (See at least Fig. 1 in Bauer: Bauer discloses that the pivoting movements of the accelerator pedal lever 2 relative to the bearing block 4 are converted into an electrical signal by a measuring device 26 [See at least Bauer, 0025]); 
a bias member configured to bias the pedal member away from the base member (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 is supported in relation to the bearing block 4 by, for example, two coil springs 12, 14 arranged in parallel planes [See at least Bauer, 0022]); 
radio frequency circuitry configured to apply a radio frequency signal to the bias member (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. It will be appreciated by anyone of ordinary skill in the art that 55 MHz falls within the frequency range of radio waves) and provide one or more signals indicative of a position of the base member relative to the pedal member based on a radio frequency characteristic of the bias member (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]. It will be appreciate that +10% from 55 MHz is still a radio wave frequency. It will further be appreciated that Bauer therefore quantifies, using the digital-to-analog converter, an output signal representing the pedal position based on the new resonant frequency following pedal actuation).

Regarding claim 34, Bauer discloses The position sensor system of claim 33, wherein the pedal member comprises an accelerator pedal (See at least Fig. 1 in Bauer: Bauer discloses that the pedal is an accelerator pedal module 1 comprising an accelerator pedal lever 2 [See at least Bauer, 0020]).

Regarding claim 35, Bauer discloses The position sensor system of claim 33, wherein the bias member is coupled to each of the base member and pedal member (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 is supported in relation to the bearing block 4 by, for example, two coil springs 12, 14 arranged in parallel planes [See at least Bauer, 0022]), wherein the pedal member is pivotally coupled to the base member (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 can be pivoted about a pivot axis 10 in relation to the bearing block 4 [See at least Bauer, 0022]).

Regarding claim 36, Bauer discloses The position sensor system of claim 33, wherein the bias member comprises a coil spring (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 is supported in relation to the bearing block 4 by, for example, two coil springs 12, 14 arranged in parallel planes [See at least Bauer, 0022]).

Regarding claim 37, Bauer discloses The position sensor system of claim 33, wherein the radio frequency circuity comprises a radio frequency generator electrically coupled with the bias member at a first location of the bias member and configured to apply the radio frequency signal to the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. It will be appreciated by anyone of ordinary skill in the art that 55 MHz falls within the frequency range of radio waves).

Regarding claim 38, Bauer discloses The position sensor system of claim 37, wherein the radio frequency circuity comprises a spectrum analyzer electrically coupled with the bias member at the first location of the bias member and configured to detect the radio frequency signal reflected by the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]), wherein the position sensor system further comprises a splitter having a first port, a second port, and a third port, and wherein the first port is connected to the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that At least some of the windings of the helical springs 12 , 14 each form a magnetic coil 32 , 34 which, together with at least one capacitor 36 , 38 , forms an oscillating circuit 40 , 42 in each case [See at least Bauer, 0026]. It will therefore be appreciated that circuits 40 and 42 connect to springs 12 and 14, respectively), and wherein the second port is connected to the frequency generator (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. It will therefore be appreciated that each of these circuits is connected to one of these sources. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. It will therefore be appreciated that each of the voltage sources is a frequency generator), and wherein the third port is connected to the spectrum analyzer (See at least Fig. 2 in Bauer: Bauer discloses that circuits 40 and 42 are connected to evaluation device 44 via the amplifiers 62, counters 56, clock generator 54, and digital-to-analog converter 58 [See at least Bauer, 0033]) such that each of the frequency generator and spectrum analyzer are electrically coupled with the bias member at the first location (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. Bauer further discloses that circuits 40 and 42 are connected to evaluation device 44 via the amplifiers 62, counters 56, clock generator 54, and digital-to-analog converter 58 [See at least Bauer, 0033]. It will therefore be appreciated that both the voltage source and evaluation device are electrically coupled to circuits 40 and 42).

Regarding claim 40, Bauer discloses A method for sensing a position of a first member relative to a second member (See at least Fig. 2 in Bauer: Bauer discloses that, in a measuring device 26 of a vehicle accelerator pedal, the turns 28, 30 of the coils 32, 34 are compressed, which changes the inductance L of the coils 32, 34 and in turn leads to a change in the resonant frequency fR of the resonant circuits 40, 42, which can be converted by the evaluation device 44 into a signal dependent on the extent of the relative movement of the pedal [See at least Bauer, 0030]. Also see at least Fig. 1 in Bauer: Bauer discloses that the pivoting movements of the accelerator pedal lever 2 relative to the bearing block 4 are converted into an electrical signal by a measuring device 26 [See at least Bauer, 0025]), the method comprising: 
applying a radio frequency signal to a bias member (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown in order to form oscillating circuits including helical springs (bias members) 12 and 14 [See at least Bauer, 0026]. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. It will be appreciated by anyone of ordinary skill in the art that 55 MHz falls within the frequency range of radio waves) that is configured to bias the second member relative to the first member (See at least Fig. 1 in Bauer: Bauer discloses that the accelerator pedal lever 2 is supported in relation to the bearing block 4 by, for example, two coil springs 12, 14 arranged in parallel planes [See at least Bauer, 0022]); 
detecting a radio frequency characteristic of the bias member (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]. It will be appreciate that +10% from 55 MHz is still a radio wave frequency. It will further be appreciated that Bauer therefore quantifies, using the digital-to-analog converter, an output signal representing the pedal position based on the new resonant frequency following pedal actuation); and 
providing one or more signals indicative of a position of the first member relative to the second member based on the radio frequency characteristic of the bias member (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]. It will be appreciate that +10% from 55 MHz is still a radio wave frequency. It will further be appreciated that Bauer therefore quantifies, using the digital-to-analog converter, an output signal representing the pedal position based on the new resonant frequency following pedal actuation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (DE 102007052162 A1) in view of Journey (US 5793175 A), hereinafter referred to as Journey.
Regarding claim 30, Bauer discloses The position sensor system of claim 29.
However, Bauer does not explicitly disclose the system wherein the one or more signals indicative of the position of the first member relative to the second member provided by the radio frequency circuity are positively correlated with the amplitude detected by the spectrum analyzer.
However, Journey does teach an accelerator pedal system wherein the one or more signals indicative of the position of the first member relative to the second member provided by the radio frequency circuity are positively correlated with the amplitude detected by the spectrum analyzer (See at least Fig. 2 in Journey: Journey teaches that a sensor is provided on the foot pedal which generates a signal, the amplitude of which is proportional to the distance the pedal is depressed, is fed to the controller 5 to provide data relating to the sensed position of the throttle 9 [See at least Journey, Col 5, lines 2-11]). Both Journey and Bauer teach system for detecting an accelerator pedal position. However, only Journey explicitly teaches where the amplitude of the signal produced by the unit performing analysis may be proportional to the amount of displacement of the accelerator pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pedal position sensing circuit of Bauer so that the output signal (i.e., output signal 60 of Fig. 2 of Bauer) also varies its amplitude in a manner proportional to the displacement of the accelerator pedal, as in Journey. This would incidentally result in the amplitude of the output signal positively correlating with the inputs of the digital-to-analog converters of Fig. 2 of Bauer.
Anyone of ordinary skill in the art will appreciate that such a modification improves detectability of the accelerator pedal position by providing a simple amplitude modification, which is very easily detectable by other vehicle subsystems, to indicate the accelerator pedal position.

Regarding claim 39, Bauer discloses The position sensor system of claim 33, wherein the radio frequency circuity comprises a spectrum analyzer configured to detect an amplitude of a reflected radio frequency signal reflected by the bias member (See at least Fig. 2 in Bauer: Bauer discloses that, in the example of [Bauer, 0026], the change in the resonance frequency fR was about 10% between the accelerator pedal lever 2 not being actuated and being fully actuated, corresponding to a voltage swing between 0.250 volts and 4.75 volts which is generated as an output signal 60 by means of the digital-to-analog converter 58 as an output signal representing the pedal position [See at least Bauer, 0034]. It will be appreciated that the voltage swing is a peak-to-peak amplitude of the analog signal outputted by digital-to-analog converter 58 for processing by evaluation device 44).
However, Bauer does not explicitly disclose the system wherein the one or more signals indicative of the position of the base member relative to the pedal member are positively correlated with the amplitude detected by the spectrum analyzer.
However, Journey does teach an accelerator pedal system wherein the one or more signals indicative of the position of the base member relative to the pedal member are positively correlated with the amplitude detected by the spectrum analyzer (See at least Fig. 2 in Journey: Journey teaches that a sensor is provided on the foot pedal which generates a signal, the amplitude of which is proportional to the distance the pedal is depressed, is fed to the controller 5 to provide data relating to the sensed position of the throttle 9 [See at least Journey, Col 5, lines 2-11]). Both Journey and Bauer teach system for detecting an accelerator pedal position. However, only Journey explicitly teaches where the amplitude of the signal produced by the unit performing analysis may be proportional to the amount of displacement of the accelerator pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pedal position sensing circuit of Bauer so that the output signal (i.e., output signal 60 of Fig. 2 of Bauer) also varies its amplitude in a manner proportional to the displacement of the accelerator pedal, as in Journey. This would incidentally result in the amplitude of the output signal positively correlating with the inputs of the digital-to-analog converters of Fig. 2 of Bauer.
Anyone of ordinary skill in the art will appreciate that such a modification improves detectability of the accelerator pedal position by providing a simple amplitude modification, which is very easily detectable by other vehicle subsystems, to indicate the accelerator pedal position.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (DE 102007052162 A1) in view of Werking (US 20170207760 A1), hereinafter referred to as Werking.
Regarding claim 31, Bauer discloses The position sensor system of claim 21.
However, Bauer does not explicitly disclose the system wherein the radio frequency signal comprises a fixed amplitude sinusoidal signal.
However, Werking does teach a sensor system wherein the radio frequency signal used to bias a sensor comprises a fixed amplitude sinusoidal signal (Werking teaches that a sensor may be biased by a constant amplitude AC voltage source [See at least Werking, 0026]). Both Werking and Bauer teach sensor systems comprising voltage sources. However, only Werking explicitly teaches where the voltage source may have a constant amplitude.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the voltage source of Bauer to also have constant amplitude, as in Werking. Anyone of ordinary skill in the art will appreciate that it is advantageous for any sensor’s voltage source to have a constant amplitude, as this is necessary for the sensor to produce accurate measurements.

Regarding claim 32, Bauer in view of Werking teaches The position sensor system of claim 31, wherein the fixed amplitude sinusoidal signal has a frequency that ranges from about 50 MHz to about 2 GHz (See at least Fig. 2 in Bauer: Bauer discloses that the resonant circuits 40, 42 are excited by a voltage source not shown [See at least Bauer, 0026]. Bauer further discloses that, for example, the base resonant frequency when the accelerator pedal module 1 is not actuated is 55 MHz [See at least Bauer, 0034]. This falls in the range of 50 MHz to 2GHz).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668